Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (12/06/2019) in which a (3) month Shortened Statutory Period for Response has been set.  
 
      Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.       Upon initial entry, claims (1 -15) appear pending for examination, of which (1 and 10) being the two (2) parallel running independent claims on record. 

   Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on date (12/06/2019) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.

Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

 Drawings

6.	The submitted Drawings on date (12/06/2019) has been accepted and considered under the 37 CFR 1.121 (d). 

Claim rejection section

             					               35 USC 101

7.1	The 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 7.05.014 Rejection, 35 U.S.C. 101, Non-Statutory (Abstract Idea Implemented on a Generic Computer - Not Significantly More than the Abstract Idea Itself)

7.1.1	Independent claims (1 and 10) and the correspondent dependencies, are rejected under the 35 USC 101 doctrine, because the claims recite no more than a mathematical concepts grouping, defined as mathematical probability relationships, or basic calculations of the same.

7.1.2.	The Supreme Court has identified a number of concepts falling within this “grouping (e.g. mathematical formulas/equations, relationships, calculations, etc) as abstract ideas. See also MPEP 2106.04(a)(2) for more details.

35 USC § 112(b) 

7.2.	The following is a quotation of 35 U.S.C. 112:
    (B) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.2.1.	Claims (5 -9) are also rejected under 35 USC 112 (b) for indefiniteness, because the functional language is not sufficiently precise and definite when defining the functionality to be performed for “expectation-maximization algorithm”, resulting in no boundaries on the claim limitation. 

7.2.2.	The specs/claims discloses that such “expectation-maximization algorithm”, comprises alternating “an expectation calculation step” and “a maximization calculation step”, however no such calculation process-steps appear in the filing. 
More specifically, and even when it is note that the [specs; 0028] discloses/enables a set of sub-operations (b1, b2, b3) associated with the cited “expectation-maximization algorithm”, no specific formula/equation or computation model provided in the claims/specs, …and therefore fails to provide a clear-cut indication of the claim scope because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim features/limitations.
	
7.2.3.	Finally, the cited above list of claim(s) is indefinite because it merely recites a calculation-functionality without any feature-steps delimiting how this use is actually practiced, being unclear what Applicant is intending to encompass. Proper correction and clarification is/are still required moving forward.

          35 USC § 103 

8.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.2.	Claims (1, 4 -10, and 13 -15) are rejected under 35 U.S.C. 103 as being unpatentable over Liu; et al. (“Detecting Drivable Area for Self-driving Cars”; hereafter “Liu”) in view of Francini,; et al. (US 8,605,998; hereafter “Samples”)

Claim 1. (Currently Amended) Liu discloses the invention substantially as claimed - A computerized device for driving assistance, comprising (e.g. a methodology for efficiently driving autonomous car, similarly employing Gaussian CRF models, and spatio-temporal relationships of the CRF, as shown in Figs. (1 and 2); [Liu; pages 1-2]); 
a memory (4) designed to receive data points cloud data in which a point cloud associates, for a given instant (t), points each exhibiting coordinates (xi, yi) in a plane associated with the point cloud and a value designating a height (zi), (e.g. see LIDAR sensor, memory storage, image process for computation; [page 2; section III]); 
characterized in that it furthermore comprises a calculator designed to access the memory and, (e.g. see image data process for computation; [page 2; section III]);
for a given point cloud, to calculate (e.g. see point cloud processing, Figs (1 -2));
on the one hand data on the probability of belonging to a reference surface (cj) and which are associated with each point of the data point cloud, and (e.g. see probability analysis using Gaussian model; [page 4])
on the other hand nodes data (hi, sxi, syi) associating a value designating a height (hi) and two values indicating a slope (sxi, syi) in a plane associated with the plane of the given point cloud, (e.g. see analogous plane map of a given point, Figs (1 -2));
by determining a Gaussian conditional random field (CRF) by means of the data points cloud data corresponding to the given point cloud, which Gaussian conditional random field (CRF) is represented by a mesh of nodes in said associated plane, which nodes are defined by the nodes data (hi, sxi, syi), and (e.g. see point cloud processing, Figs (1 -2));
to return the data on the probability of belonging to a reference surface (cj) and/or some at least of the nodes data (hi, sxi, syi) and of the values designating a height (zi); (e.g. see processing “final result” including (hi, sxi, syi), Figs (1 -2));
	Given the teachings of Chen as a whole, and under the obvious assumption and purpose of his papers, it is noted that some of the functional components as listed (i.e. no specific functional structural support for CPU and memory modules shown), are missed or not fully described in the papers.
For the purpose of further clarification and in the same field of endeavor, Samples similarly teaches an autonomous vehicular ecosystem, as shown in Fig. 1, employing spatio-temporal CRF models and probability analysis, for calculating and observing terrain height changes of the driving trajectory path, as illustrated in at least Fig. 3b; [Samples; Summary; 7: 50]). 
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the self-driving algorithm of Liu, with the functional and structural architecture of Samples control-system, in order to provide - (e.g. higher processing speed, accuracy and efficiency during detection and analysis; [Samples - Summary])

Claim 4. (Currently Amended) Liu/Samples discloses - The device as claimed in claim 1, in which the calculator is designed to apply an expectation-maximization algorithm to calculate the data on the probability of belonging to a reference surface (cj) and the nodes data (hi, sxi, syi); (e.g. see probability analysis using Gaussian model; [Liu; page 4]. See also the flow chart of Fig. 8; [Samples; Cols 11 -12]; the same motivation applies herein.)

Claim 5. (Currently Amended) Liu/Samples discloses - The device as claimed in claim 4, in which the calculator is designed, after an initialization step, to apply the expectation-maximization algorithm by alternating an expectation calculation step and a maximization calculation step; (e.g. see  analogous expectation maximization algorithm used; [Samples; 5: 55]; the same motivation applies herein.)

Claim 6. (Currently Amended) Liu/Samples discloses - The device as claimed in claim 5, in which the calculator is designed to execute the expectation calculation step by updating the data on the probability of belonging to a reference surface (cj) of a given point of the given point cloud on the basis of a reference distance value (dzj) derived from the difference between the value designating a height (zj) of the given point and of a height (Hij Xi) calculated on the basis of the coordinates of the given point (xj, yj), of the coordinates (nxi, nyi) of the node closest to the given point and of the node data (hi, nxi, nyi, sxi, syi) of the node closest to the given point; (e.g. see probability estimation of the reference surface, for a given point cloud, Fig. 4; [Liu; page 4 / section B]. See also the flow chart of Fig. 8; [Samples; Cols 11 -12]; the same motivation applies herein.)

Claim 7. (Currently Amended) Liu/Samples discloses - The device as claimed in claim 6, in which the calculator is designed to update data on the probability of belonging to a reference surface (cj) of a given point of the given point cloud as a function of the sign of the reference distance value (dzj); (e.g. see probability estimation of the reference surface, for a given point cloud, Fig. 4; [Liu; page 4 / section B]. See also the flow chart of Fig. 8; [Samples; Cols 11 -12]; the same motivation applies herein.)

Claim 8. (Currently Amended) Liu/Samples discloses - The device as claimed in claim 7, in which the calculator is designed to execute the maximization calculation step by calculating on the one hand a vector of information node data (Xi(k,t)) and information matrix data (Pi(k,t)) on the basis of the first spatial component and of the second spatial component; (e.g. see probability estimation of the reference surface, for a given point cloud, Fig. 4; [Liu; page 4 / section B]. See also the flow chart of Fig. 8; [Samples; Cols 11 -12]; the same motivation applies herein.)

Claim 9. (Currently Amended) Liu/Samples discloses - The device as claimed in claim 8, in which the calculator is furthermore designed to execute the maximization calculation step on the basis of the temporal component; (e.g. see  analogous expectation maximization algorithm used; [Samples; 5: 55]; the same motivation applies herein.)

Claim 10. (Currently Amended) Liu/Samples discloses - A computing method for driving assistance, characterized in that it comprises the following operations:  
a) receive data points cloud data in which a point cloud associates, for a given instant (t), points each exhibiting coordinates (xi, yi) in a plane associated with the point cloud and a value designating a height (zi), 
b) for a given point cloud, calculate on the one hand data on the probability of belonging to a reference surface (cj) and which are associated with each point of the data point cloud, and on the other hand nodes data (hi, sxi, syi) associating a value designating a height (hi) and two values indicating a slope (sxi, syi) in a plane associated with the plane of the given point cloud, 
by determining a Gaussian conditional random field (CRF) by means of the data points cloud data corresponding to the given point cloud, which Gaussian conditional random field (CRF) is represented by a mesh of nodes in said associated plane, which nodes are defined by the nodes data (hi, sxi, syi), 
c) return the data on the probability of belonging to a reference surface (cj) and/or some at least of the nodes data (hi, sxi, syi) and of the values designating a height (zi). (Current lists all the same elements as recites in claim 1, but in “method form” instead, and is are therefore on the same premise.)

Claim 13. (Currently Amended) Liu/Samples discloses - The method as claimed in claim 10, in which operation b) comprises the application of an expectation-maximization algorithm to calculate the data on the probability of belonging to a reference surface (cj) and the nodes data (hi, sxi, syi). (The same rationale and motivation apply as given to Claim 4 above.) 

Claim 14. (Original) Liu/Samples discloses - The method as claimed in claim 13, in which operation b) comprises: bi) an initialization step, b2) an expectation calculation step, and b3) a maximization calculation step, steps b2) and b3) being repeated on the basis of the results of the previous steps until a convergence condition is fulfilled. (The same rationale and motivation apply as given to Claim 5 above.)  

Claim 15. (Original) Liu/Samples discloses - The method as claimed in claim 14, in which operation b2) comprises the updating of the data on the probability of belonging to a reference surface (cj) of a given point of the given point cloud on the basis of a reference distance value (dzj) derived from the difference between the value designating a height (zj) of the given point and of a height (HijXi) calculated on the basis of the coordinates of the given point (xj, yj), of the coordinates (nxi, nyi) of the node closest to the given point and of the node data (hi, nxi, nyi, sxi, syi) of the node closest to the given point. (The same rationale and motivation apply as given to Claim 6 above.)  

        					   Claim objection section

9.1.	Claims (13 -15) are objected to, because steps recitation irregularities (multiple feature steps replaced by numeral b), b1), b2) and b3) that make the process unclear. Dependent claims should be constructed in accordance with the MPEP 608.01(n) and USPTO guidance.
For claim description clarity, a proper rework of the cited above claims is/are recommended moving forward.

9.2.	The following list of claims (2 -3 and 11 -12) are objected to, as considered to fully match the algorithm implementation of Figs (3 and 4), and they may be considered for allowance if resolving the rejections/issues cited in section (7) above, also if rewrite the cited claims in independent form, or if incorporate them into the language of the correspondent associated independent claims (1 and 10).

9.2.1.	The objected claims appears as following:
 
Claim 2. (Currently Amended) The device as claimed in claim 1, in which the calculator 

Claim 3. (Currently Amended) The device as claimed in claim 2, in which the calculator the node data of the given node and of the node data of the given node at an instant preceding the given instant (Gi(t-1)).

Claim 11. (Original) The method as claimed in claim 10, in which the Gaussian conditional random field (CRF) comprises a first spatial component calculated, for a given node (Gi), on the basis of a value derived from the difference between the height (hi) of the given node (Gi) and a -4-height (Hij Gi) calculated on the basis of the coordinates of the given node (nxi, nyi), of the slope data (sxi, syi) of the given node (Gi) and of the coordinates (xj, yj) of the closest points (Mi) to the given node (Gi), and a second spatial component calculated, for a given node, on the basis of a value derived from the difference between the node data of the given node (Gi) and of node data (FijGj) calculated on the basis of the coordinates of the given node (nxi, nyi), of the node data (Gj) of the closest nodes (Vi) to the given node (Gi) and of the coordinates (xj, yj) of the closest nodes (Gj) to the given node (Gi).  

Claim 12. (Currently Amended) The method as claimed in claim 11, in which the Gaussian conditional random field (CRF) furthermore comprises a temporal component calculated, for a given node (Gi) and a given instant (t), on the basis of the node data of the given node (Gi) and of the node data of the given node (Gi) at an instant preceding the given instant (Gi(t-1)).

                 Examiner’s Notes

10.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)
                                                             
       Prior Art Citations

11.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

11.1. Patent documentation

US 8,215,252 B1		Chun; et al.		B63B39/08; B63B39/005; B63H25/42;
US 8,295,554 B2		Francini; et al.	G06T17/05;
US 8,605,998 B2		Samples; et al.	G06V20/64; G06K9/6256; G06V20/58
US 9,188,783 B2		Papas; et al.		G02B27/0927; G02B27/0012; G02B3/0043; US 10,133,944 B2		Zink; et al.		G06N3/049; G06V10/469; 
US 10,007,850 B2		Leung; et al.		G06V20/52; G08B21/0476; G06F16/20; 
US 10,229,341 B2		Zink; et al.		G06T7/246; G06N3/063; G06N3/08;
US 10,810,876 B2		Yamanaka; et al.	G06V20/58; G08G1/165; G06T7/11;
CN 104899854 A		Hu Maodi; et al.	G06T7/90;  

11.2. Non-Patent documentation:

_ A generative model of terrain for autonomous navigation in vegetation; Wellington – 2006.
_ Autonomous terrain mapping and classification using Markov models; Wolf – 2006. 
_ Autonomous driving in urban environments; Boss – 2008.
_ A hybrid CRF for estimating underline ground surface from airborne Lidar data; Lu -2009. 
_ Multi-Lane Detection in Urban Driving Environments; Hur -2013.
_ Semantic Segmentation of Terrain and Road Terrain for Driver Assistance; Valentin – 2015.
_ Detecting drivable area for self-driving cars; Liu - May 2017.
_ Gaussian process regression-based robust free space detection; Xiao - Aug-2017.
_ Ground estimation and point cloud segmentation using spatio-temp CRF; Lukas – 2017.

                                                               CONCLUSIONS

12.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.